Citation Nr: 1326234	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Thereafter, the Veteran's claims file was transferred to the RO in Reno, Nevada.  

The Board notes that in September 2006, the appellant's original claims file was temporarily misplaced, and therefore, rebuilt.  In August 2010, the appellant's original claims folder was located at the Records Management Center (RMC) and forwarded to the RO where it was merged with the rebuilt claims file in September 2010.  

The Board observes that entitlement to service connection for residuals of a low back injury was previously denied by the Indianapolis RO in an April 1994 rating decision, which was not appealed.  In an effort to rebuild the appellant's claims file in September 2006, newly obtained service personnel and treatment records were associated with the claims file.  Under 38 C.F.R. § 3.156(c)(1) (2012), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease..."  The Board finds that the newly obtained service personnel and medical treatment records associated with the claims folder in October 2006 are clearly relevant and of probative value to the appellant's claim for service connection for a low back disability, as they pertain to the March 1979 fall that is claimed to have caused or otherwise be related to the currently claimed low back disability.  In this regard, the attorney claims that service personnel records showing a demotion the day following the March 1979 fall and a change in military duties effective less than 1 month later, favor a finding that the chronic low back disability may have been present during service.  

The Veteran's personnel record do not appear to have been associated with the claims folder at the time of the April 1994 rating decision.  Notably, the Veteran's claim was previously denied in April 1994 based on the absence of evidence of diagnosis or treatment for a low back injury during service or within one year of his discharge from active military service.  In light of the foregoing, the Board will reconsider the claim and characterize the issue on appeal as entitlement to service connection for a low back disability pursuant to 38 C.F.R. § 3.156(c).  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been assigned with the claims file.

A review of the Veteran's virtual VA electronic claims file is negative for any additional information or evidence pertinent to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that his current low back disability is related to injury sustained to his low back when he fell down the stairs at his home while stationed at Fort Campbell on March 12, 1979.  Injury sustained at that time resulted in transient or temporary paralysis from the waist down and loss of sensation above the L4-5 area for approximately fifteen hours thereafter.  

While the appellant's service treatment records, to include records dated on March 12, 1979, are notably absent for any mention, complaint, or finding of a low back injury or condition at any time, to include the date that he fell down the stairs on March 12, 1979, which show a diagnostic impression of observation for a head injury, the appellant has provided testimony indicating that he sustained a grapefruit sized lump on his low back when he fell down the stairs.  In support of this contention, his attorney has indicated that a diagnostic code of "7228" as shown on a March 12, 1979 report of urinalysis, is reflective of a spinal or disc condition.

Despite the absence of back complaints subsequent to the March 1979 fall during the appellant's following 2 years of service, his own denials of any history of serious illness or injury, medication use, arthritis, swollen or painful joints, and recurrent back pain (see June 1979 Dental Questionnaire and August 1981 separation report of medical history); and normal examination of his spine and musculoskeletal system on retirement examination in August 1981, the appellant's and his family's lay statements and testimony suggest that he has experienced a low back condition or symptomatology continuously since service, and which he reportedly related a low back injury sustained when he fell down the stairs in service.  

A review of the record shows that the appellant's service treatment appear to be incomplete.  Records pertaining to the fall dated on March 12, 1979, from the Fort Campbell U.S. Army Hospital, show that x-rays of the appellant's head and spine were performed; however, the associated x-ray findings are not of record.  Records note that the aforementioned x-ray findings were sent with the appellant to the Nashville VA Hospital for neurosurgical evaluation; however, he apparently regained feeling and sensation while being medevaced to the Nashville VA Hospital, thus, he was not admitted to that facility and he was returned to Fort Campbell Army Hospital for observation for a head injury.  An October 2010 formal finding of unavailability shows that thorough searches of current and archived records from the Nashville VA Hospital dating since 1979 were negative for any records matching the Veteran's name and social security number.  There is no indication, however, that the aforementioned x-ray reports were ever requested from the Fort Campbell U.S. Army Hospital.  Thus, development efforts must continue until such records are located or a negative response is received from all appropriate records repositories where they may be stored.

In addition, the appellant's DD Form 214 shows that he was ultimately discharged from service in October 1981 due to failed rehabilitation related to alcohol abuse.  Medical records show that the appellant admitted to drinking 3 beers and 3 shots of liquor prior to falling down the stairs on March 12, 1979.  As noted, in February 2011, the appellant's attorney alleged that personnel records showing that the appellant was demoted the day following the incident until March 27, 1979, the change of his principal duty from supply sergeant to causal shortly thereafter, and his transfer to Germany, is reflective of light duty status and period of convalesce related to the claimed low back injury sustained on March 12, 1979.  Service treatment records currently associated with the claims file are negative for any rehabilitative treatment records pertaining to alcohol abuse during service.  As these records may provide additional evidence needed to decide the claim, development efforts must be undertaken to obtain them.  

Further, although service personnel records were received from the National Personnel Records Center in October 2006, they do not contain performance evaluations, documentation pertaining to the appellant's need for rehabilitation for alcohol abuse, line of duty determinations, limited physical profiles, or any supporting documentation pertaining to the cause for the appellant's temporary demotion in March 1979 and his subsequent transfer to Germany.  Thus, additional development is necessary to ensure that the appellant's complete service personnel records have been obtained.  

Also at issue is whether the appellant experienced continuous low back symptomatology since his discharge from service in October 1981, and whether he sustained an intercurrent back injury during the course of his post-service employment.  The evidence currently of record suggests that an intercurrent post-service work-related back injury may have occurred in July 1990.

While records received from the Social Security Administration (SSA) pertaining to 1992 and 2004 claims for disability due to a spinal injury do show reports of the claimed in-service back injury, they are also reflective of a post-service employment history that appears to be inconsistent with continuous low back symptomatology since military service in that those occupations admittedly required significant and frequent heavy lifting and manual labor (see December 1992 and May 1994 reports of employment history).  Post-service occupations include a hotel laundry manager from 1982 to 1983, a dispatcher at a trucking company from 1983 to 1987 where he walked a lot, and a crane man and heavy equipment operator at RI&M in Chicago, Illinois from approximately 1985 to 1992 where he was required climb frequently and lift and hook heavy chains and other objects weighing 50 to 100 pounds twice an hour for 8 hours a day.  

In December 1984, the Indianapolis VA Regional Office granted the appellant's claim for entitlement to a certificate of eligibility under the Emergency Veterans Job Training Act of 1983 for a period of nine months, expiring March 4, 1985.  The appellant's vocational rehabilitation file has not been obtained for review.  As the file should contain notation of any occupational physical limitations at that time, efforts must be made to obtain it.  

The earliest post-service treatment records currently associated with the claims file pertaining to back complaints are private treatment records from Dr. EMS dating from November 1992 to November 1993.  Those records show that the appellant received prior treatment pertaining to back complaints, to include "5 prior back surgeries" and failed conservative treatment from Dr. K.  SSA records contain inpatient alcohol detoxification treatment records from MH Inc. dating from March to April 1993, which show that the appellant's primary care physician at that time was Dr. JP.  A March 31, 1993 history and physical by Dr. JP noted that the appellant initially presented with complaints of back pain necessitating hospitalization and work-up in July 1990.  Diagnostic testing and evaluation at that time revealed a central disc herniation at the L4-5 level, significant central and lateral disc herniations, and borderline spinal stenosis.  An unnamed orthopedist initiated physical therapy which did not provide relief, so an unnamed anesthesiologist performed an epidural injection.  

Also, in his December 1992 application for SSA disability, the appellant's self-reported history of his claimed back disability indicated that in June 1990, his family physician referred him to Dr. K, who reportedly diagnosed a fractured spine.  Dr. K recommended surgical treatment, however, the appellant continued to work as a crane operator until his back pain became intolerable in October 1992.  Physical evaluation at that time reportedly showed "fractured discs in his sciatic nerve," which caused his legs to lose feeling.  The appellant has not submitted, nor has VA requested, private treatment records from MH Inc. (inpatient/emergency hospital treatment), Dr. K (back treatment), or Dr. JP (primary care).  As such records are relevant to the claim, efforts must be made to obtain them.

In a VA Form 21-4142 dated in December 2007, the appellant indicated that he attempted to receive VA treatment for his current back disability 14 years prior (i.e., 1993) in Chicago, Illinois, however, he was denied treatment because service connection was not in effect for a back disability at that time.  While a negative records response was received from the Chicago VAMC pertaining to examination reports dated between 1992 and 1995, there is no indication that VA clinical treatment records have been requested from VA treatment facilities in Chicago.  

The record also shows that at the time initial documentation of post-service back complaints was shown in 1990, the appellant was employed at RI&M in Chicago, Illinois, where he worked from 1985 to 1992.  The record also shows that the appellant is receiving or has received a disability pension from MOEPTF, an operating engineers pension trust fund, located in Countryside, Illinois (see Dr. G's Medical Reports for Disability Pension Application dated from April 2005 to January 2011).  Indiana state disability evaluations dated in 1992 and 1993 suggest that the appellant applied for and/or received worker's compensation due to a back condition.  There is no indication that records have been requested from any of the aforementioned sources.  As such records may provide insight as to the appellant's post-service history of back injury and complaints, efforts must be made to obtain records from the aforementioned sources.

Finally, the Board notes that the Veteran was afforded a VA medical examination with an etiological opinion pertaining to his claimed low back disability in June 2010.  The examiner opined that the appellant's degenerative joint disease of the lumbar spine, status-post discectomy an fusion of the lower lumbar spine, is less likely than not caused by or a result of the March 1979 fall injury during service.  The examiner noted lack of back complaints or findings in the March 1979 service treatment records related to falling down the stairs, as well as lack of back complaints and findings during the remainder of the appellant's 2 years of active service.  The examiner then noted the appellant's post-service occupational history as a crane operator.  The examiner indicated that he knew from experience as a workman's compensation physician for 8 years prior to working for VA, with extensive experience in back-related issues in crane operators, that crane operations is a fairly uncomfortable job that places a fair burden on the back with jolting in the cabin.  The examiner then concluded that "it would be difficult to place the "majority" of the etiology of the appellant's current back issue on his fall injury in 1979 and not on his heavy equipment work done for approximately 11 years from 1982 to 1993.  

The above excerpts demonstrate the June 2010 VA examiner's inconsistent use of the correct ("at least as likely as not") and incorrect ("majority") legal standard in rendering his opinion; he interchangeably used a more onerous standard of "majority," rather than the correct, less onerous legal standard of "at least as likely as not" actually applicable to the claim on appeal.  Given this internal inconsistency in the June 2010 examination report with application of both the correct and incorrect legal standards pertaining to the etiology of the claimed back disability, obtainment of an addendum opinion is required to allow the June 2010 examiner to provide a supplemental opinion for clarification of his opinion pertaining to the etiology of the claimed disability using solely the correct and less onerous legal standard applicable to the claim on appeal of whether it is "at least as likely as not" (i.e., probability of 50 percent or greater) that the appellant has a low back disability that was incurred in or is otherwise related to any incident of military service, to include any injury sustained when he fell down the stairs in March 1979, verses the erroneous and more onerous "majority" legal standard inconsistently indicated in the June 2010 VA examination report and opinion.  Given the need to obtain an addendum opinion, the examiner should also be requested to address and discuss the appellant's testimony during the May 2011 hearing that his job as a crane operator was not strenuous on his back in that he sat in an airlift seat, which was similar to sitting in a recliner, and that the cabin of the crane did not jerk during operations.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Fort Campbell Army Hospital and request all diagnostic reports and clinical records pertaining to the appellant and injury of his head and back dating from March 12 to14, 1979.  Of specific interest are any x-ray examination reports of the head and spine.  

2.  Contact all appropriate records repositories, to include the NPRC, Records Management Center, and the Army Human Resources Command, and request the appellant's complete official military personnel file.  Of specific interest is performance evaluations, line of duty determinations, limited physical profiles, documents pertaining to the appellant's need for and the dates and locations of rehabilitation for alcohol abuse, documentation pertaining to his demotion and re-promotion in March 1979, and the circumstances surrounding his change of duty from supply sergeant to causal duty on March 13, 2979, and his transfer to Germany in April 1979.

3.  Contact the appellant and his attorney and give them an opportunity to identify any additional relevant medical treatment records, VA and non VA, which pertain to his claim for service connection for a low back disability that have not yet been associated with the claims folder.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed back disability dating from 1981 to 1993.  

The appellant and his attorney should specifically be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain private treatment, employment, disability pension, worker's compensation, and other relevant records from the following sources:

*  M Hospitals Inc. (inpatient/emergency hospital treatment), including records from the Southlake Campus (Merriville, IN), dating since 1981; 
* Dr. JP (primary care) dating since 1990 as alluded to in a March 31, 1993 inpatient detoxification note; 
* Dr. K (spine) dating since 1990 as alluded in Dr. S's records dating from 1992 to 1993, and most recently, in her June 2011 statement; 
* RI&M, the appellant's employer in Chicago, Illinois, dating from approximately 1985 to 1992 pertaining to any work-related injuries, disability, and medical/personnel evaluations;
* MOEPTF in Countryside, Illinois, pertaining to application for and/or receipt of disability pension;
* Indiana Worker's Compensation pertaining to any claims due to work-related injury since 1990.

Regardless of the appellant's response to any request for assistance in obtaining the aforementioned records from private sources, VA treatment records from all VA treatment facilities where he has sought treatment for the claimed low back disability dating since 1981 must be obtained and associated with the claims file, to specifically include any archived or retired records of clinical treatment or any attempt to receive such treatment from any VA facility located in Chicago, Illinois, and any other VA facility identified by appellant or in the record.  

Also request from all appropriate records repositories the appellant's VA vocational rehabilitation file associated with the Indianapolis RO's December 1984 decision granting a certificate of eligibility for job training.   

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.

4.  Efforts to obtain identified records must continue until the RO/AMC determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the appellant and his attorney and they must then be afforded an opportunity to respond.   

5.  Once the development requested above is completed to the extent possible, return the claims file to the examiner who conducted the June 2010 VA Spine examination, or if he is unavailable for any reason, to an examiner who is equally qualified to render an opinion as to the etiology of any currently diagnosed low back disability, using solely the correct "at least as likely as not" legal standard.  This may require having the appellant reexamined, but this is left to the designee's discretion.  If it is determined that a new examination is necessary, this should be accomplished.  

The claims file, to include any relevant electronic treatment records contained in Virtual VA, and a copy of this Remand must be made available to and be reviewed by the reviewer in conjunction with providing the requested opinion.  The report must indicate that the aforementioned records review was accomplished.  

Based on prior examination findings, historical records, the appellant's and his attorney's contentions in a February 2011 statement and during the May 2011 hearing, and medical principles, the examiner must provide a diagnosis of any low back disability found to be present.

For each diagnosed low back disability, determine whether it "at least as likely as not" (a 50 percent or greater probability) had its onset during active service or is related to any in-service disease, event, or injury, including the claimed low back injury sustained when he fell down the stairs in March 1979.  

In making this determination, the reviewer must acknowledge and comment on the lay evidence of record regarding the alleged grapefruit sized lump on the appellant's low back after falling down the stairs in March 1979, reports of continuous low back symptomatology since service, and initial post-service findings in diagnostic studies in July 1990 as noted by Dr. P in an inpatient detoxification history and physical on March 31, 1993.  

Opinions should be provided based on the results of prior examinations (or a current examination if found to be necessary), a review of the medical evidence of record, and sound medical principles.  The reviewer must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination reports and obtained from review of the record, citing to specific evidence in the file, if necessary.  

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewer is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Thereafter, the claims file should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and his attorney should be furnished a supplemental statement of the case (SSOC) and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


